294 U.S. 707
55 S. Ct. 352
79 L. Ed. 1242
W. Verdner CARSON, Frank R. Atwill, et al., petitioners,v.The LONG-BELL LUMBER CORPORATION et al.*
No. 581.
Supreme Court of the United States
January 14, 1935

Messrs. John S. Leahy and Walter H. Saunders, both of St. Louis, Mo., for petitioners.


1
For opinion below, see 73 F.(2d) 397.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Eighth Circuit denied.



*
 Rehearing denied 294 U.S. 731, 55 S. Ct. 506, 79 L. Ed.